Mr. Justice Goddabd
delivered the opinion of the court:
The controlling question, and the only one argued by counsel is, whether a prosecution for a violation of the provisions of the law of 1894 can be maintained notwithstanding the enactment of 1905 above referred to. It is manifest from a comparison of thqse acts that the latter is not amendatory of the former, but is within itself a complete and original act designed to create a new and distinct and different system of registration independent of, and clearly intended by the legislature to be a substitute for, all prior acts upon the subject. The rule of construction that applies in such cases is well settled, and, as stated by Mr. Justice Field in the case of United States v. Tynen, 11 Wall. 88, is this: “When there are two acts on the same subject, the rule is to give effect to both, if possible. But, if the two are .repugnant in any of their provisions, the later act, without any repealing clause, operates to the extent of the repugnancy as a repeal of the first; and even where two acts are not in express terms repugnant, yet, if the later act covers the whole subject of the first and embraces new provisions, plainly showing that it was intended as a substitute for the first act, it will operate as a repeal of that act. ’ ’
*421To the same effect are the following, among other cases that might be cited:
Keese v. City, 10 Colo. 112; Edwards v. D. & R. G. R. R. Co., 13 Colo. 59; People v. Ames, 27 Colo. 126; City of Mt. Vernon v. Evans Brick Co., 204 Ill. 32; 28 Am. & Eng. Enc. Law (2d ed.) 731, and cases cited in Note 4.
In People v. Ames, supra, this court, in considering the question whether the act of 1899, prescribing the duties of the state board of equalization, repealed section 5 of the act of 1891 which appertained to the same subject, used this language:
“Section 5 of the earlier, and section 2 of the later act, both refer to the same subject. The last covers the whole subject-matter of the first; does not purport to amend it-; invests the board with new powers; plainly shows that it was intended as a substitute for the earlier section, and expressly provides that all parts of acts in conflict with it are repealed. For these reasons, we are of opinion that section 2 of the act of 1899 operates as a repeal of section 5 of the act of 1891.”
It follows, therefore, that the act of 1894 went out of existence for any and all purposes upon the approval of the act of 1905, unless the right to prosecute for penalties incurred thereunder is preserved by the statute, approved March 17, 1891, section 4189a, 3 Mills’ (Rev.) Stats., known as the general saving clause, which provides, inter alia, that “The repeal, revision * * * of any statute or part of a statute, or section or part of a section of any statute, shall not have the effect to release, extinguish, alter, modify or change in whole or in part,- any penalty # *' * either civil or criminal, which shall have been incurred under such statute, unless the repealing, revising * * * act shall so expressly provide, and such statute * * * shall be treated *422and held as still remaining in force for the purpose of sustaining any proper action or prosecution * * * for the enforcement of such penalty,” etc.
It has been universally held that this law provides a rule. of construction applicable to future statutes when not inconsistent with the object, language, or manifest intent of the latter. In other words, if any language be employed in the repealing statute which evidences an intention on the part of the legislature to abolish or extinguish the penalties provided by and incurred under the statute repealed, such intention will prevail, notwithstanding the saving clause statute, because one legislature has no power' to limit or control a succeeding one in the exercise of its constitutional functions. Only when the repealing statute is silent does the general saving statute operate. — State v. Showers, 34 Kan. 269; Davidson v. Witthaus, 94 N. Y. S. 428; McCann v. City, 65 N. Y. S. 308; Files v. Fuller, 44 Ark. 273 ; Endlich on Int. of Stats., § 365; 2 Lewis Sutherland on Stat. Const., § 355; 1 Ibid., § 287; Pannell et al. v. Louisville, etc., Co., 113 Ky. 630.
In Files v. Fuller, supra, the court, referring to a general saving statute, of that state, said:
‘ ‘ This statute has very little importance', save in hermeneutics, and has been rarely invoked,, for no legislature has power to prescribe to the courts rules of interpretation, or to fix for future legislatures any limits of power as. to the effect of their actions. Any subsequent legislature might make its repealing action operate in pending suits, as effectually as if no such statute existed, and the courts are quite free yet to consider what the subsequent legislature did in fact intend, or had power to do. ’ ’
In McCann v. City, supra, the effect to be given to a saving clause statute passed by the legislature of New York in 1892, which is substantially the same *423as ours, was under consideration. The court, in referring to the statute, remarked:
■ ‘ ‘ This • is in the nature of a general saving clause. • * * * It is suggested that the legislature of 1892 had no power to trammel or impair the action of subsequent legislatures; but as was said in the case of People v. England, 91 Hun. 155, in considering the effect of this very section of the statutory construction act upon acts passed at sessions of the legislature in subsequent years:
‘ ‘ ‘ The legislature, by the act of 1892, laid down a rule of statutory construction applicable to all future statutes. The act did not attempt to interfere in any manner with future legislation, but simply .prescribed a rule of construction applicable when not inconsistent with the general object of the subsequent statute, or the context of the language construed, or other provision of the repealing law indicating a different intent.’ ”
In Davidson v. Witthaus, supra, in commenting upon the same statute, the court used this language:
“The legislature of 1892 could not fetter the legislature of 1901 (Cooley Const. Lim., 7th Ed., p. 174 et seq.), and I think that the statutory construction law is not an attempt at so vain a thing. This statute is a rule of construction, applicable when not'inconsistent with the general object of a subsequent statute, or the context of the language construed, or other provision of a repealing law indicating a different intent. ’ ’
In Pannell et al. v. Louisville, etc., Co., supra, several actions to recover penalties for violations of the provisions of the Kentucky statute regulating the sale of leaf tobacco were consolidated. Pending the consolidated action, this statute was repealed, and in the repealing act it was provided: ‘ ‘ That no penalty provided in said act (act repealed) shall hereafter *424be recoverable in any court of this commonwealth.” In the court of appeals the appellee contended that, notwithstanding this provision, the action might be continued by virtue of section 465 of the saving statute, which provided that: “No new law shall be construed to repeal any former law as to any act or any penalty incurred or any right accrued under it.” Judge Hobson, who delivered the opinion, holding the latter act inoperative, said:
“But what one legislature provides, another may repeal; and the act of March 29,- 1902, not only repeals the former statute under which these proceedings were instituted, but, in terms, provides that no penalty under that act shall hereafter be recovered in any court of the state, It is settled that, in order to enter judgment for a penalty, there must be a statute in force at the time authorizing the court to enter the judgment, and that if the act is repealed pending the action the court is without power to give judgment, and the action must be dismissed. * * * We are therefore without authority to proceed further.”
These decisions, and we have found none holding otherwise, clearly establish the rule that the intention of the legislature, in whatever form 'of language- it may be expressed in a subsequent repealing statute, must prevail notwithstanding the rule of construction declared by a previous saving act. Counsel for appellee insist that the words “as well as all penalties thereunder are hereby repealed” are not sufficient to indicate an intention of the legislature to abolish or destroy the right to prosecute for penalties incurred under the repealed act; and, furthermore, if held sufficient to indicate such an intention, they are unconstitutional and void because no reference is made thereto in the title of the act. It is a well settled canon of construction that every word in a *425.law must be given some meaning, and effect is to be given, if possible, to every clause and section. — McLean v. People, 9 Colo. 193; Board v. Wilson, 15 Colo. 90; Crozer v. People, 69 N. E. 489; Brown v. Turner, 174 Mass. 150; and that the intention of the legislature, if it can be ascertained, governs whenever doubts arise as to the meaning of words employed.— Carlisle v. Pullman Co., 8 Colo. 320.
It is therefore incumbent upon us to ascertain and give effect to the purpose sought to be accomplished by the legislature by the use of the words employed in the repealing section of the act of 1905. If only the repeal of the prior statute was intended, the words “as well as all penalties thereunder” are mere surplusage, and must be treated as a formula-signifying nothing. We are not permitted h> so treat them. As we have already seen, effect must be given, if possible, to each word and clause of the statute, and we are not at liberty to desregard any of the language unless “it be impossible to attribute7 a rational purpose to it when considered in connection with the context.” — County Court v. Schwarz, 13 Colo. 291.
What, then, is the force and significance of the word ‘ ‘ repealed ’ ’ when used in reference to the penalties incurred under the act repealed? The Century dictionary defines the word “repeal”: “To revoke, abrogate as a law or statute. It usually implies a recalling of the act by the power that made or enacted it. To give up, dismiss. To call back, recall, revoke, retract. ’ ’ Among the definitions given to the word by Webster is “To revoke, to rescind or abrogate by authority, as by act of the legislature, ’ ’ and as synonyms of the word “repeal” he gives the following: “To abolish, to revoke, rescind, recall, annul, abrogate, cancel.” The plain purpose of the word, *426therefore, as used by the legislature, was to manifest. an intention to abolish and annul the right to prosecute for any and all penalties incurred under the act of 1894. This obvious intention must prevail, whatever may be our opinion as to the propriety or expediency of the purposes effected thereby. With these we have no concern; it rests with us to declare the law as we understand it.
The further objection that if the phrase under consideration is held sufficient to indicate an intention to take the same out from under the provisions of the “General Saving Statute,” it is unconstitutional because no reference is made thereto in the title, is, we think, untenable. In considering a similar objection in Trackman v. The People, 22 Colo. 83, 85, the following language is used: “It is not necessary, in order to conform to this constitutional requirement, to state in the title the effect of the subject-matter of the act in repealing some prior law, since the repeal of a prior law is necessarily connected with the subject-matter of the new law on the same subject,- and a repealing section in the new statute is valid, notwithstanding the title is silent as to such repeal.”
Our conclusion is that the Booth act, which took effect and was in force from and after its passage, superseded all prior acts upon the subject of regis- • tration, and extinguished.the right to prosecute the plaintiff in error for the offenses charged in the indictment. It follows that the trial in the court below was without authority of law. The sentence and judgment of the court is therefore reversed, and the cause remanded with directions to dismiss the action.
Reversed.
Decision en banc.
Mr. Justice Steele and Mr. Justice Guntee dissent.